DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the RCE of 04/07/2022.  Claims 1, 13 and 17 have been amended and no claims added.  Claims 1, 4-7 and 9-18 are currently pending in the instant Application.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 04/07/2022, with respect to claims 1, 4-7 and 9-18 as rejected under 35 USC 103 have been fully considered and are persuasive.  The outstanding rejections of claims 1, 4-7 and 9-18 under 35 USC 103 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with STEVEN BERN 05/09/2022.
The application has been amended as follows: 
Line 11 of claim 1, replace “powered.” with --powered, wherein the secondary exhalation valve receives exhaled breath from the first exhalation valve.—
Line 1 of claim 4, replace “in claim 3,” with –in claim 1,--
Line 10 of claim 17, replace “powered,.” with --powered, wherein the secondary exhalation valve receives exhaled breath from the first exhalation valve.--
Line 11 of claim 18, replace “valve.” with  --valve, wherein the secondary exhalation valve receives exhaled breath from the first exhalation valve.—

Allowable Subject Matter
Claim 1, 4-7 and 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest an exhaust apparatus having the combined features of claim 17 including inlet, outlet, blower operable to expel a portion of the filtered air through a first exhalation valve of a respiratory device and a secondary exhalation valve that reduces pressure drop when the blower is not powered and receives exhaled breath from the first exhalation valve.  An exhaust apparatus having inlet, outlet, blower operable to expel a portion of the filtered air through a first exhalation valve of a respiratory device is disclosed by Dempsey as previously detailed and a secondary exhalation valve taught by Goodner however the condition of the secondary exhalation valve receiving exhaled breath from the first exhalation valve it absent therein.  It would not have been obvious to further modify Dempsey or Goodner to comprise a secondary exhalation valve receiving exhaled breath from the first inhalation valve as a teaching to do so is absent in the art.  
Claim 1 is drawn to an exhaust apparatus including inlet, outlet, blower operable to draw a portion of exhaled breath through a first exhalation valve of a respiratory device and a secondary exhalation valve that reduces pressure drop when the blower is not powered and receives exhaled breath from the first exhalation valve, and further comprising an attachment means.  Thus claim 1 is similarly allowable as detailed regarding claim 17, being effectively narrower with regard to the attachment means and similarly allowable over the prior art  Claim 18 is drawn to a respirator comprising a mask body with first exhalation valve, powered blower in connection with the first exhalation valve, operable to draw a portion of exhaled breath through the first exhalation valve and secondary exhalation valve and a secondary exhalation valve that reduces pressure drop when the blower is not powered and receives exhaled breath from the first exhalation valve.  Thus while not reciting an inlet and outlet claim 18 is drawn to a respirator including an effective exhaust apparatus similar to that of claim 17 and also requiring a fluidic connection of a blower with a first exhalation valve and condition of a secondary exhalation valve receiving exhaled breath from the first exhalation valve thus is similarly patentable over the prior art.   Claims 4-7 and 9-16 depend from claim 1 thus are also allowable  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274. The examiner can normally be reached M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785